971 F.2d 765
297 U.S.App.D.C. 302
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William J. CHAPMAN, Petitioner,v.COMMODITY FUTURES TRADING COMMISSION, Respondent.
No. 91-1347.
United States Court of Appeals, District of Columbia Circuit.
June 9, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss petitioner's appeal as untimely, and to suspend the briefing schedule and the filing of the certified index, the court's order to show cause filed November 22, 1991, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion to dismiss be granted.   Notice of respondent's June 25, 1991 opinion and order was received on June 27, 1991 by counsel with whom petitioner then had an active attorney-client relationship.   Notice to counsel is imputed to petitioner on that date.   See Irwin v. Veterans Admin., 111 S.Ct. 453, 456 (1990);   Rao v. Baker, 898 F.2d 191, 196-97 (D.C.Cir.1990).   The petition for review, filed July 25, 1991, did not comply with the fifteen-day limit prescribed by 7 U.S.C. §§ 9 and 18(e), and must be dismissed for lack of jurisdiction.   See Baker v. Commodity Futures Trading Comm'n, 661 F.2d 871, 872 (10th Cir.1981) (per curiam);   Bayer v. Commodity Futures Trading Comm'n, 626 F.2d 73, 75 (8th Cir.1980) (per curiam);   cf. Kessenich v. Commodity Futures Trading Comm'n, 684 F.2d 88, 92-93 (D.C.Cir.1982) (per curiam).   It is


4
FURTHER ORDERED that the motion to suspend the briefing schedule and the filing of the certified index be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.